                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 CARL’S JR. RESTAURANTS LLC,                      )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )         NO. 3:18-cv-01357
                                                  )
 MARGARET KARCHER LEVECKE                         )         JUDGE CAMPBELL
 ENTERPRISES, LLC and MARGARET                    )         MAGISTRATE JUDGE HOLMES
 KARCHER LEVECKE,                                 )
                                                  )
         Defendants.                              )

                                       MEMORANDUM

        Pending before the Court is Plaintiff’s Motion for Default Judgment (Doc. No. 37).

Defendants have not filed a response. For the reasons discussed below, Plaintiff’s Motion (Doc.

No. 37) is GRANTED in part and DENIED in part.

                               I.     FACTUAL ALLEGATIONS

        Plaintiff Carl’s Jr. Restaurants LLC (“Carl’s Jr.”) is a Delaware limited liability company

with its principal place of business in Franklin, Tennessee. (Doc. No. 1 ¶ 1). Defendant Margaret

Karcher LeVecke Enterprises, LLC (“MKLE”) is an Arizona limited liability company with its

principal place of business in Tempe, Arizona. (Id. at ¶ 3). Defendant Margaret Karcher LeVecke

(“LeVecke”) is a citizen and resident of California. (Id. at ¶ 4). Plaintiff owns the rights to

numerous federally registered trade and service marks for use in connection with the ownership

and operation of its franchised quick-service restaurants, including the “Carl’s Jr.” service mark

and the Carl’s Jr. Happy Star logo, among others (“CARL’S JR. Marks”). (Id. at ¶¶ 8-11). Plaintiff

has the exclusive right to operate and license others to operate quick-service restaurants under the

Carl’s Jr. Brand. (Id. at ¶¶ 8-13).
        In August of 2013, Plaintiff entered into twelve franchise agreements with Defendant

MKLE governing the operation of twelve Carl’s Jr. quick-service restaurants at specified locations

in Arizona. (Id. at ¶¶ 15-16). Pursuant to the Franchise Agreements, Plaintiff licensed Defendant

MKLE the right to use CARL’S JR. Marks in connection with the operation of its twelve

franchised quick-service restaurants. (Doc. No. 1-1, PageID # 27). Concurrently with each of the

twelve Franchise Agreements, Defendant LeVecke executed a Guarantee and Assumption of

Franchisee’s Obligations (“Franchise Guarantees”), personally guaranteeing all of MKLE’s

obligations under the Franchise Agreements, including the obligation to timely remit all payments

due Plaintiff under the Agreements, and taking on personal liability in the event of MKLE’s

breach. (Doc. No. 1 ¶ 17).

        Beginning in the fall of 2015, Defendant MKLE became delinquent in the payment of

royalties and advertising fees it owed to Plaintiff under the terms of the Franchise Agreements.

(Id. at ¶ 21). Beginning in February 2016, Plaintiff tried to work out arrangements for repayment

with Defendant MKLE, but by November 2016 Defendant MKLE had failed to pay past due

amounts in full and had fallen further into arrears on current fee payments. (Id. at ¶ 22). On August

30, 2018, Plaintiff sent Defendants a Notice of Default, notifying them that they were in default

under the Franchise Agreements for failing to pay the past-due amount of $959,048.95 owed to

Plaintiff as of August 6, 2018. (Id. at ¶ 23). The Notice of Default afforded Defendants ten days

after receipt of the Notice to pay the past-due amount. (Id.). Defendants failed to cure their

monetary default within ten days of receiving the Notice of Default or at any time thereafter. (Id.

at ¶ 24).

        On September 17, 2018, Plaintiff sent Defendants a Notice of Termination, notifying them

that the Franchise Agreements terminated effective September 10, 2018, as a result of Defendants’



                                                 2
failure to cure their defaults identified in the Notice of Default. (Id. at ¶ 25). In the Notice of

Termination, Plaintiff granted Defendant MKLE a temporary license (the “Temporary License”)

to continue operating the restaurants as CARL’S JR. restaurants under the obligations of the

terminated Franchise Agreements until October 15, 2018. (Id.). Plaintiff granted the Temporary

License to afford Defendants time to renegotiate lease terms or sell certain Restaurants to

Plaintiff’s other franchisees to create sufficient financial stability for Defendants to pay some of

the balance owed. (Id. at ¶ 26). Plaintiff extended the Temporary License twice, once through

November 15, 2018 and again through November 30, 2018, but Defendants failed to satisfy the

terms of the Temporary License. (Doc. No. 1 ¶¶ 27-28). On November 26, 2018, Plaintiff notified

Defendants that it would not agree to extend the Temporary License past November 30, 2018, and

that the Temporary License would terminate as of that date. (Id. at ¶ 29).

       Defendants failed to comply with their post-termination contractual obligations and

continued to use the CARL’S JR. Marks after the termination of the Franchise Agreements and

the Temporary License. (Id. at ¶¶ 30-35).

                           II.     PROCEDURAL BACKGROUND

       Plaintiff filed this action against Defendants on December 7, 2018, seeking a declaratory

judgment and asserting claims of federal trademark infringement and unfair competition under the

Lanham Act, breach of contract, and common law service mark infringement. (Doc. No. 1). The

Complaint seeks damages in an amount not less than $959,048.95, plus interest; attorney’s fees

and costs, and preliminary and permanent injunctive relief. (Id.). Defendant MKLE was served

with process on December 13, 2018 (Doc. No. 18), and Defendant LeVecke was served with

process on December 21, 2018 (Doc. No. 17). Defendants have failed to file a timely response to

Plaintiff’s Complaint or otherwise appear in this action.



                                                 3
       On September 19, 2019, the Clerk of Court entered an Entry of Default against Defendants

for failure to appear or otherwise respond to Plaintiff’s Complaint. (Doc. No. 36). On November

18, 2019, Plaintiff filed the pending Motion for Default Judgment (Doc. No. 37). No response has

been filed to the pending Motion.

                               III.    STANDARD OF REVIEW

       Rule 55(b)(2) does not set forth a standard to be applied in determining when a party is

entitled to a judgment by default. The decision to enter a default judgment under Rule 55(b)(2)

lies in the district court’s sound discretion. See Am. Auto. Ass'n v. Dickerson, 995 F. Supp. 2d 753,

756 (E.D. Mich. 2014); see also 10A Charles Alan Wright & Arthur R. Miller, Federal Practice

& Procedure § 2685 (4th ed.) (“This element of discretion makes it clear that the party making the

request is not entitled to a default judgment as of right…”). In determining whether to enter a

default judgment, courts typically consider factors such as:

               the amount of money potentially involved; whether material issues
               of fact or issues of substantial public importance are at issue;
               whether the default is largely technical; whether plaintiff has been
               substantially prejudiced by the delay involved; whether the grounds
               for default are clearly established or are in doubt; how harsh the
               effect of a default judgment may be; whether the default was caused
               by a good-faith mistake or excusable neglect; and whether the
               plaintiff has engaged in a course of delay.

10A Wright et al. at § 2685. Once default has been entered, the defaulting party is deemed to have

admitted all of the well pleaded factual allegations in the complaint concerning liability.

Zinganything, LLC v. Imp. Store, 158 F. Supp. 3d 668, 670 (N.D. Ohio 2016); see Fed. R. Civ. P.

8(b)(6) (“An allegation—other than one relating to the amount of damages—is admitted if a

responsive pleading is required and the allegation is not denied.”). However, the court must still

determine whether those facts are sufficient to state a claim for relief with respect to each of the

plaintiff’s theories of liability. Zinganything, LLC, 158 F. Supp. 3d at 670.

                                                 4
       Additionally, because the allegations in the complaint pertaining to the amount of damages

are not accepted as true, the district court must undertake an inquiry “to ascertain the amount of

damages with reasonable certainty.” Vesligaj v. Peterson, 331 F. App'x 351, 355 (6th Cir. 2009).

It is the plaintiff’s burden to establish the amount of damages it is entitled to recover from the party

who is in default. Flynn v. People’s Choice Home Loans, Inc., 440 F. App'x 452, 457 (6th Cir.

2011) (citing Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995)).

                                         IV.     ANALYSIS

       In light of the record as a whole, and based on the factors identified above, the Court finds

that the relevant factors weigh, in principle, in favor of default judgment. The Court must still

consider, however, whether the factual allegations of the Complaint support relief under the

Plaintiff’s claims: (1) declaratory judgment, (2) federal trademark infringement and unfair

competition under the Lanham Act, (3) breach of contract, and (4) common law service mark

infringement.

A. Default Judgment - Liability

       This Court has subject matter jurisdiction over Plaintiff’s claims for trademark

infringement and unfair competition under the Lanham Act pursuant to 15 U.S.C. § 1121 and 28

U.S.C. §§ 1331 and 1338, and supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367. (See Doc. Nos. 29, 30).

       1. Declaratory Judgment (Count One)

       Plaintiff’s motion for default judgment does not address its claim for declaratory judgment

(See Doc. Nos. 37-38). Therefore, the Court will not grant default judgment on this claim.




                                                   5
       2. Lanham Act: Trademark Infringement and Unfair Competition (Counts Two and
          Three)

       To establish liability for trademark infringement under 15 U.S.C. § 1114(a), a party must

show: (1) that it owns a trademark, (2) that the infringer used the mark in commerce without

authorization, and (3) that the use of the alleged infringing trademark “is likely to cause confusion

among consumers regarding the origin of the goods offered by the parties.” Coach, Inc. v.

Goodfellow, 717 F.3d 498, 502 (6th Cir. 2013) (citations omitted). The Sixth Circuit considers

claims for unfair competition under 15 U.S.C. § 1125(a) using the same test for trademark

infringement claims under 15 U.S.C. § 1114. Progressive Distribution Servs., Inc. v. United Parcel

Serv., Inc., 856 F.3d 416, 424 (6th Cir. 2017). The likelihood of confusion is the essence of the

claims. See Audi AG v. D'Amato, 469 F.3d 534, 542 (6th Cir. 2006).

       The Complaint adequately pleads Plaintiff’s claims for trademark infringement and unfair

competition under the Lanham Act. Plaintiff owns the rights to the trademarks and service marks

at issue and licensed those marks to Defendant MKLE. (Doc. No. 1 ¶¶ 8-16; Doc. No. 1-1, PageID

# 27). Plaintiff alleges that Defendants' restaurants continued to make use of Plaintiff’s marks after

the termination of their Franchise Agreements. (Doc. No.1 at ¶¶ 34-35). It is well settled that in

cases where, as here, the infringer is a holdover franchisee, the “unauthorized use of an original

trademark by one whose license to use the trademark had been terminated is sufficient to establish

‘likelihood of confusion.’” U.S. Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185, 1190 (6th

Cir. 1997). Accepting as true the well-pleaded factual allegations in the Complaint, Plaintiff has

alleged facts that support its claims under 15 U.S.C. § 1114(a) for trademark infringement and

under 15 U.S.C. § 1125(a) and unfair competition, for which a default judgment should enter.




                                                  6
        3. Breach of Contract (Counts Four and Five)

        Plaintiff’s claims for breach of contract arise under the Franchise Agreements. (See Doc.

No. 1). The Franchise Agreements are governed by California state law. (Doc. No. 1-1 at § 27).1

To establish a breach of contract claim under California law, a plaintiff must proof: “(1) the

existence of the contract, (2) plaintiff’s performance or excuse for nonperformance, (3)

defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis West Realty, LLC v.

Goldman, 51 Cal. 4th 811, 821, 124 Cal.Rptr.3d 256, 250 P.3d 1115 (2011).

        The Complaint adequately pleads this claim. It alleges the existence and execution of the

Franchise Agreements, and the payment terms required thereunder. (Doc. No. 1 ¶¶ 15-20). The

Complaint also alleges Defendants’ breach of the agreements and Plaintiff’s performance of its

obligations. (Doc. No. 1 ¶¶ 21-33). Finally, the Complaint alleges Plaintiff has been harmed by

Defendants’ breach in an amount no less than $959,048.95. (Doc. No. 1 ¶ 60). Accepting as true

the well-pleaded factual allegations in the Complaint, Plaintiff has alleged facts that support its

claims for breach of contract under California law, for which a default judgment should enter.

        4. Common Law Service Mark Infringement (Count Six)

        The Complaint does not invoke a particular state’s common law regarding the claim for

common law service mark infringement. (See Doc. No. 1). Plaintiff’s motion for default judgment

is also silent as to the legal basis for this claim. As neither the Complaint nor Plaintiff’s motion for

default judgment identify the specific legal basis or requisite elements for this claim, the Court is

unable determine whether the factual allegations of the Complaint support relief for such a claim.

Accordingly, the Court will not grant default judgment on this claim.



1
 The Complaint alleges that all twelve Franchise Agreements “are identical in their material terms.” (Doc.
No. 1 ¶¶ 15-17).


                                                    7
B. Default Judgment - Relief

       1. Injunctive Relief

       As part of its requested relief for Defendants’ violations of the Lanham Act, Plaintiff seeks

an order permanently enjoining any further use of the CARL’s JR. Marks by Defendants. (See

Doc. No. 38 at 10). The Lanham Act permits permanent injunctions to prevent future violations of

the Act. See 15 U.S.C. § 1116. A plaintiff who seeks a permanent injunction must demonstrate:

(1) it has suffered irreparable injury; (2) there is no adequate remedy at law; (3) that considering

the hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) that it

is in the public's interest to issue such an injunction. Audi AG v. D'Amato, 469 F.3d 534, 549-50

(6th Cir. 2006). However, “[t]he law of this Circuit holds that no particular finding of likelihood

of ... irreparable harm is necessary for injunctive relief in trademark infringement or unfair

competition cases.” Am. Auto. Ass'n v. Dickerson, 995 F. Supp. 2d 753, 757–58 (E.D. Mich. 2014)

(quoting Circuit City Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1056 (6th Cir.1999)). The Sixth

Circuit explained that irreparable injury “ordinarily follows when a likelihood of confusion or

possible risk to reputation appears” from infringement or unfair competition. Id.

       In the present case, the Court finds that Plaintiff has suffered an irreparable injury: there is

a likelihood of confusion. Regarding the second factor, Plaintiff has asserted facts in its Complaint

sufficient to show that Defendants' unlawful continued use of Plaintiff’s Marks is causing and will

continue to cause irreparable harm and that there is no adequate remedy at law. See Audi, 469 F.3d

at 550. Further, as to the third factor, the Court finds that a permanent injunction would cause no

harm to Defendants, as it would merely require them to comply with federal law. Without a

permanent injunction, Plaintiff faces hardship from consumer confusion and possible loss of

reputation. Finally, preventing consumer confusion is in the public's interest. See id. (finding it



                                                  8
was in the public's interest to issue an injunction to “prevent the consumers from being confused”).

Accordingly, the Court finds that Plaintiff is entitled to a permanent injunction enjoining any

further use of the CARL’s JR. Marks by Defendants.

       2. Damages

       Plaintiff requests an award of damages in the amount of $959,048.95 for its breach of

contract claims. (Doc. No. 38 at 9). Plaintiff relies its Complaint as support for the requested

amount of damages:

               The Notice of Default and Notice of Termination filed concurrently
               with the Complaint establish the basis for the $959,048.95 past-due
               amount. ECF Nos. 1–3 & 1–4. Moreover, that was the amount
               demanded in the Complaint. Compl. ¶¶ 23, 60, ECF No. 1. Given
               Defendants’ admission by default of the amount owed, judgment
               should be entered on Counts Four and Five for $959,048.95.

(Doc. No. 38 at 9). However, even when the plaintiff is entitled to default judgment based on a

party’s failure to defend, the allegations in the complaint pertaining to the amount of damages are

not accepted as true. Vesligaj v. Peterson, 331 F. App'x 351, 355 (6th Cir. 2009); Disney

Enterprises v. Farmer, 427 F. Supp. 2d 807, 818 (E.D. Tenn. 2006) (“Only allegations in the

complaint concerning the amount of damages are not controlling in a default judgment.”). While

Plaintiff has specified the amounts owing under the terms of the parties’ Franchise Agreements

(see Doc. Nos. 1-3 and 1-4 (“$466,242.50 in marketing and advertising fees, $313,325.61 in

royalty fees, $4,588.94 in HED invoices, $2,280 in miscellaneous charges (for example, gift card

charges and star learning charges), and $172,611.90 in finance charges.”)), Plaintiff has not filed

affidavits or any other supporting evidence showing or explaining how each of those specified

amounts were calculated. As such, Plaintiff has provided insufficient evidence to support an award

of damages in the amount of $959,048.95. Accordingly, the Court will not grant damages at this




                                                 9
juncture. Plaintiff must file evidentiary support for its claimed damages on or before March 18,

2020. The Court will enter a final order based on Plaintiff’s support for its claimed damages.

        3. Attorney’s Fees and Expenses

        Plaintiff seeks attorney’s fees in the amount of $31,903.00 and costs and expenses in the

amount of $1,544.91, arguing that, as the prevailing party, it is entitled to recover its attorney’s

fees and costs under the Franchise Agreements. (See Doc. No. 38 at 12-15). 2

        Under the Franchise Agreements, the prevailing party in an action brought to enforce the

Franchise Agreements is entitled to reimbursement of their costs and expenses, including

reasonable attorneys’ fees. (See Doc. No. 1-1 at § 27). Here, by default, Plaintiff is the prevailing

party on its breach of contract claims making the award of attorneys’ fees and costs appropriate

under the Franchise Agreements. Plaintiff’s attorneys have submitted affidavits and invoices

providing the Court with a detailed accounting of hours billed and litigation fees. (See Doc. Nos.

38-2 and 38-3). The Court has reviewed the same and finds the amounts and time billed to be

reasonable. Accordingly, Plaintiff, as the prevailing party, will be awarded attorney’s fees in the

amount of $31,903.00 and costs and expenses in the amount of $1,544.91 against Defendants,

pursuant to the Franchise Agreements. (Doc. No. 1-1 at § 27).

                                           V.      CONCLUSION

        For all of the foregoing reasons, Plaintiff’s Motion for Default Judgement (Doc. No. 37) is

GRANTED in part and DENIED in part.

        It is so ORDERED.
                                                             ____________________________________
                                                             WILLIAM L. CAMPBELL, JR.
                                                             UNITED STATES DISTRICT JUDGE

2
 Plaintiff asserts it “would still be entitled to its attorneys’ fees under 15 U.S.C. § 1117(a)” even if it weren’t
entitled to recover its fees and costs under the Franchise Agreements. (Doc. No. 38 at 12). The Court does
not reach the application of 15 U.S.C. § 1117(a), given that Plaintiff is entitled to recover its attorneys’ fees
under the terms of the Franchise Agreements.

                                                        10
